11-3947
         Khan v. Holder
                                                                                       BIA
                                                                               A095 959 827


                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
     ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Daniel Patrick Moynihan
 3       United States Courthouse, 500 Pearl Street, in the City of
 4       New York, on the 9th day of August, two thousand twelve.
 5
 6       PRESENT:
 7                JOSEPH M. McLAUGHLIN,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _____________________________________
12
13       KHALID KHAN,
14                Petitioner,
15
16                        v.                                    11-3947
17                                                              NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _____________________________________
22
23
24       FOR PETITIONER:         Michael J. Campise, Ferro & Cuccia, New
25                               York, NY.
26
27       FOR RESPONDENT:         Stuart F. Delery, Acting Assistant
28                               Attorney General; Russell Verby, Senior
29                               Litigation Counsel; Nancy K. Canter,
30                               Trial Attorney, Office of Immigration
31                               Litigation, Civil Division, United States
32                               Department of Justice, Washington, D.C.
33
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Khalid Khan, a native and citizen of Pakistan, seeks

 6   review of an August 31, 2011 order of the BIA denying his

 7   motion to reopen his removal proceedings.     In re Khalid

 8   Khan, No. A095 959 827 (B.I.A. Aug. 31, 2011).    We assume

 9   the parties’ familiarity with the underlying facts and

10   procedural history of the case.

11       We review the BIA’s denial of a motion to reopen for

12   abuse of discretion.     See Ali v. Gonzales, 448 F.3d 515, 517

13   (2d Cir. 2006).    Here, the BIA did not abuse its discretion

14   by denying Khan’s motion to reopen as untimely because he

15   filed it more than five years after his final order of

16   removal.     See 8 U.S.C. § 1229a(c)(7)(C).

17       Although the time limits on motions to reopen may be

18   excused when the movant demonstrates changed country

19   conditions, 8 U.S.C. § 1229a(c)(7)(C)(ii), the BIA

20   reasonably concluded that Khan did not demonstrate changed

21   conditions in Pakistan.     See Jian Hui Shao v. Mukasey, 546

22   F.3d 138, 169 (2d Cir. 2008) (providing that we review the


                                     2
 1   the agency’s factual findings regarding country conditions

 2   under the substantial evidence standard).

 3       In support of reopening, Khan submitted letters from

 4   his family in Pakistan asserting that his parents’ house had

 5   been destroyed by the Taliban and that Khan was on the

 6   Taliban’s list of people it was targeting, as well as his

 7   own affidavit reiterating those assertions and photographs

 8   purportedly showing the destruction of his parents’ home.

 9   Contrary to Khan’s contention, the BIA did not ignore this

10   evidence; rather, it explicitly referred to the evidence he

11   presented, but gave it little weight.   See Xiao Ji Chen v.

12   U.S. Dep’t of Justice, 471 F.3d 315, 337 n.17 (2d Cir. 2006)

13   (“[W]e presume that [the agency] has taken into account all

14   of the evidence before [it], unless the record compellingly

15   suggests otherwise”).   Moreover, the BIA did not abuse its

16   discretion by not crediting Khan’s evidence, as he

17   previously admitted that he filed a false application for

18   relief and gave false testimony.   See Qin Wen Zheng v.

19   Gonzales, 500 F.3d 143, 148 (2d Cir. 2007) (holding that the

20   BIA did not abuse its discretion in declining to credit

21   unauthenticated documents submitted with a motion to reopen

22   where the alien had been found not credible in the


                                   3
 1   underlying proceedings); Siewe v. Gonzales, 480 F.3d 160,

 2   170 (2d Cir. 2007) (“[A] single false document or a single

 3   instance of false testimony may (if attributable to the

 4   petitioner) infect the balance of the alien’s uncorroborated

 5   or unauthenticated evidence.”).

 6       Because the BIA did not abuse its discretion in denying

 7   Khan’s motion as untimely, we do not address Khan’s argument

 8   that he established his prima facie eligibility for asylum.

 9       For the foregoing reasons, the petition for review is

10   DENIED.   As we have completed our review, any stay of

11   removal that the Court previously granted in this petition

12   is VACATED, and any pending motion for a stay of removal in

13   this petition is DISMISSED as moot.    Any pending request for

14   oral argument in this petition is DENIED in accordance with

15   Federal Rule of Appellate Procedure 34(a)(2), and Second

16   Circuit Local Rule 34.1(b).

17                                 FOR THE COURT:
18                                 Catherine O’Hagan Wolfe, Clerk
19
20




                                    4